 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT

 9                       SOUTHERN DISTRICT OF CALIFORNIA

10
11   LARRY JOSEPH THOMAS,                              Case No. 19-cv-0774-BAS-MSB
     CDCR #J-05107,
12                                                     ORDER:
                                      Plaintiff,
13                                                     1) GRANTING MOTION TO
                         vs.                           PROCEED IN FORMA PAUPERIS
14
                                                       [ECF No. 2]
15
     VALENCIA; GONZALEZ;                               AND
16   TAYLOR; JONES; RICHARD J.
     DONOVAN WARDEN; CONEVILLO;                        2) DISMISSING COMPLAINT AND
17                                                     SUPPLEMENTAL COMPLAINT
     C/O TORRES,                                       FOR FAILING TO STATE A CLAIM
18                                                     PURSUANT TO 28 U.S.C. § 1915(e)(2)
                                   Defendants.         AND § 1915A(b)
19
20         On April 24, 2019, Plaintiff, Larry Joseph Thomas, a state inmate currently housed
21   at the Richard J. Donovan Correctional Facility (“RJD”) located in San Diego, California
22   filed a civil rights Complaint (“Compl.”) pursuant to 42 U.S.C. § 1983 in the Eastern
23   District of California. (ECF No. 1.) In addition, Plaintiff filed a Motion to Proceed In
24   Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). (ECF No. 2.) On April 26, 2019,
25   United States Magistrate Judge Erica P. Grosjean transferred the matter to the Southern
26   District of California. (ECF No. 3.) Before this Court could conduct the required sua
27   sponte screening per 28 U.S.C. § 1915(e)(2) and § 1915A, Plaintiff filed a document
28   entitled “Amend Complaint.” (ECF No. 6.) Because it is not clear whether Plaintiff

                                                   1
                                                                                      19cv774
 1   intended this to be an amended pleading or a supplement to his original Complaint, the
 2   Court will conduct a sua sponte screening of this document (“Suppl. Compl.”)1 along with
 3   his original Complaint.
 4   I.    Plaintiff’s IFP Motion
 5         All parties instituting any civil action, suit or proceeding in a district court of the
 6   United States, except an application for writ of habeas corpus, must pay a filing fee of
 7   $400.2 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 8   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 9   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
10   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
11   proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
12   Bruce v. Samuels, 136 S. Ct. 627, 629 (U.S. 2016); Williams v. Paramo, 775 F.3d 1182,
13   1185 (9th Cir. 2015), regardless of whether his action is ultimately dismissed. See 28
14   U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
15         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
16   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
17   6-month period immediately preceding the filing of the complaint.”                 28 U.S.C.
18   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
19   trust account statement, the Court assesses an initial payment of 20% of (a) the average
20   monthly deposits in the account for the past six months, or (b) the average monthly balance
21   in the account for the past six months, whichever is greater, unless the prisoner has no
22
23
24         1
              The nature of this document is far from clear and contains virtually no specific
25   factual allegations.

26          2
               In addition to the $350 statutory fee, civil litigants must pay an additional
27   administrative fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees,
     District Court Misc. Fee Schedule, § 14 (eff. Dec. 1, 2014). The additional $50
28   administrative fee does not apply to persons granted leave to proceed IFP. Id.

                                                    2
                                                                                             19cv774
 1   assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody
 2   of the prisoner then collects subsequent payments, assessed at 20% of the preceding
 3   month’s income, in any month in which his account exceeds $10, and forwards those
 4   payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
 5         In support of his IFP Motion, Plaintiff has submitted a certified prison trust account
 6   statement pursuant to 28 U.S.C. § 1915(a)(2) and S.D. CAL. CIVLR 3.2. (See ECF No. 2);
 7   Andrews, 398 F.3d at 1119. This certificate shows that Plaintiff had an available balance
 8   of $0.00 at the time of filing. Therefore, the Court will not assess Plaintiff an initial partial
 9   filing fee pursuant to 28 U.S.C. § 1915(b)(1). See 28 U.S.C. § 1915(b)(4) (providing that
10   “[i]n no event shall a prisoner be prohibited from bringing a civil action or appealing a civil
11   action or criminal judgment for the reason that the prisoner has no assets and no means by
12   which to pay the initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at
13   850 (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a
14   prisoner’s IFP case based solely on a “failure to pay . . . due to the lack of funds available
15   to him when payment is ordered.”).
16         Accordingly, the Court grants Plaintiff leave to proceed IFP, declines to “exact” the
17   an initial partial filing fee because his prison certificate shows he “has no means to pay it,”
18   Bruce, 136 S. Ct. at 629, and directs the Acting Secretary for the CDCR to collect the entire
19   $350 balance of the filing fees required by 28 U.S.C. § 1914 and forward them to the Clerk
20   of the Court pursuant to the installment payment provisions set forth in 28 U.S.C.
21   § 1915(b)(1). See id.
22   II.   Sua Sponte Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
23         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
24   Answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
25   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
26   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
27   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
28   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.

                                                     3
                                                                                               19cv774
 1   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
 2   the targets of frivolous or malicious suits need not bear the expense of responding.’”
 3   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
 4   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
 5         “The standard for determining whether a plaintiff has failed to state a claim upon
 6   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 7   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
 8   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
 9   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
10   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
11   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
12   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
13   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
14         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
15   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
16   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
17   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
18   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
19   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
20   standard. Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).
21         A.     Plaintiff’s Factual Allegations
22         On June 11, 2018, Plaintiff claims he was the “victim of staff’s misconduct” by RJD
23   correctional officers. (Compl. at 3.) There was a “sounded alarm” which resulted in
24   Plaintiff “taken down to the ground by custody staff.” (Id.) Plaintiff was “repeatedly
25   punched and kicked in the face and upper body” by “second watch yard responding staff
26   members.” (Id.)
27
28

                                                    4
                                                                                             19cv774
 1          On October 16, 2018, Plaintiff “inform[ed] C/O A. Hernandez3” that he “planned on
 2   dropping the assault and battery charge issue.” (Id.) Plaintiff further informed Hernandez
 3   that he “wished to have noted that [he] was missing [his] personal property” which was
 4   “confiscated on June 11, 2018.” (Id.) Plaintiff was “physical[ly] unable to get out of bed
 5   after the physical attack.” (Id.) Plaintiff “planned originally to drop the assault and battery
 6   charges” if RJD correctional officers would “just return all the confiscated property.” (Id.)
 7          Following the alleged assault on June 11, 2018, Plaintiff was told to “roll up” his
 8   personal items by Sergeant Gonzalez so he could be moved to a different cell. (Id. at 4.)
 9   Plaintiff was supposed to have received an “inventory form” sheet which would list the
10   personal property that was confiscated. (Id.) However, Plaintiff claims Defendant Taylor
11   failed to provide him with a “copy of the inmates inventory property sheet.” (Id. at 5.)
12   Plaintiff claims that his personal property is “missing.” (Id.) Plaintiff seeks damages in
13   the amount of the “fair value” of his personal property which he calculates to be $355.00.
14   (Id. at 6.)
15          B.      42 U.S.C. § 1983
16          Title 42 U.S.C. § 1983 provides a cause of action for the “deprivation of any rights,
17   privileges, or immunities secured by the Constitution and laws” of the United States. Wyatt
18   v. Cole, 504 U.S. 158, 161 (1992). To state a claim under § 1983, a plaintiff must allege
19   two essential elements: (1) that a right secured by the Constitution or laws of the United
20   States was violated, and (2) that the alleged violation was committed by a person acting
21   under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Long v. Cty. of Los
22   Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006).           The Court addresses each type of
23   constitutional claim Plaintiff seeks to raise based on the Complaint’s allegations.
24                  1.    Personal Property Claims
25          Plaintiff claims prison officials have “lost or misplaced personal state prisoner
26
27
28          3
                Hernandez is not a named Defendant.

                                                    5
                                                                                             19cv774
 1   purchased properties.”    (Compl. at 5.)     The Due Process Clause of the Fourteenth
 2   Amendment protects against deprivations of property without due process of law. Wolff v.
 3   McDonnell, 418 U.S. 539, 556 (1974). The United States Supreme Court has also held,
 4   however, that “an unauthorized intentional deprivation of property by a state employee
 5   does not constitute a violation of the procedural requirements of the Due Process Clause of
 6   the Fourteenth Amendment if a meaningful post-deprivation remedy for the loss is
 7   available.” Hudson v. Palmer, 468 U.S. 517, 533 (1984).
 8         California’s tort claim process provides an adequate post-deprivation remedy.
 9   Barnett v. Centoni, 31 F.3d 813, 816–17 (9th Cir. 1994) (per curiam) (“[A] negligent or
10   intentional deprivation of a prisoner’s property fails to state a claim under section 1983 if
11   the state has an adequate post deprivation remedy.”); see also Teahan v. Wilhelm, 481 F.
12   Supp. 2d 1115, 1120 (S.D. Cal. 2007); Kemp v. Skolnik, No. 2:09-CV-02002-PMP, 2012
13   WL 366946, at *6 (D. Nev. Feb. 3, 2012) (finding prisoner’s alleged loss or destruction of
14   newspaper, magazines, and books failed to state a Fourteenth Amendment claim pursuant
15   to Hudson and noting that “[i]f Plaintiff wishes to recoup the value of the alleged lost
16   materials, he will have to file a claim in small claims court in state court.”).4 Accordingly,
17   Plaintiff’s property deprivation claims are dismissed for failure to state a claim upon which
18   relief may be granted.
19                2.     Excessive Force Claims
20         Although the Court finds that Plaintiff has raised allegations of excessive force that
21   are sufficient to state a claim, he has not identified which individuals he claims used
22   excessive force against him. (See Compl. at 3–4.) It is not clear from his Complaint or his
23   Supplemental Complaint whether he is alleging that any of the named Defendants were
24
25         4
             Plaintiff filed a second supplemental document for his complaint on May 22, 2019,
26   which provides additional information concerning his allegedly lost property. (ECF No.
27   8.) Plaintiff estimates a $350 value for the property. (Id. at 3.) Claims concerning this
     alleged property are appropriately raised in state small claims courts, not in a Section 1983
28   action in federal court.

                                                   6
                                                                                            19cv774
 1   involved in the claims of excessive force. Accordingly, the Court will give Plaintiff leave
 2   to amend in order to specifically identify the parties whom he claims are responsible for
 3   the alleged excessive force.
 4                3.     Inadequate Mental Health Care Claim
 5         In Plaintiff’s Supplemental Complaint, he appears to allege that his “right to mental
 6   health treatment, psychiatry care” have been violated. (See Suppl. Compl. at 2.) However,
 7   Plaintiff offers no specific factual allegations to support this claim.
 8         In order to allege a violation of the Eighth Amendment for inadequate medical or
 9   mental health care, Plaintiff must satisfy both an objective and a subjective standard.
10   Colwell v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014). Only “deliberate indifference
11   to serious medical needs of prisoners constitutes the unnecessary and wanton infliction of
12   pain proscribed by the Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97, 104 (1976)
13   (citation and internal quotation marks omitted).           “A determination of ‘deliberate
14   indifference’ involves an examination of two elements: the seriousness of the prisoner’s
15   medical need and the nature of the defendant’s response to that need.” McGuckin v. Smith,
16   974 F.2d 1050, 1059 (9th Cir. 1991), overruled on other grounds by WMX Techs., Inc. v.
17   Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).
18         Plaintiff must plead the existence of an objectively serious medical or mental health
19   need. McGuckin, 974 F.2d at 1059–60 (“The existence of an injury that a reasonable doctor
20   or patient would find important and worthy of comment or treatment; the presence of a
21   medical condition that significantly affects an individual’s daily activities; or the existence
22   of chronic and substantial pain are examples of indications that a prisoner has a ‘serious’
23   need for medical treatment.”) Here, neither Plaintiff’s Complaint, nor his Supplemental
24   Complaint adequately address the nature of Plaintiff’s mental health care needs. However,
25   even if the Court found that Plaintiff’s pleadings provided sufficient allegations of a serious
26   mental health care need, it is clear that both the Complaint and Supplemental Complaint
27   fail to include any further “factual content” to show that any Defendant acted with
28

                                                    7
                                                                                             19cv774
 1   “deliberate indifference to [his] serious medical needs.” Jett v. Penner, 439 F.3d 1091,
 2   1096 (9th Cir. 2006), quoting Gamble, 429 U.S. at 104.
 3         Plaintiff does not set forth any specific allegations that a specific Defendant acted
 4   with deliberate indifference to his plight by “knowing of and disregarding an excessive risk
 5   to his health and safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994); Iqbal, 556 U.S.
 6   at 678; Twombly, 550 U.S. at 557. Therefore, the Court must dismiss Plaintiff’s inadequate
 7   mental health care needs claims for failure to state a claim.
 8                4.     Supervisory Liability
 9         Plaintiff also names the Warden of RJD as a Defendant but offers no specific factual
10   allegations as to what the Warden is alleged to have done or failed to do in violation of his
11   constitutional rights.
12         “The inquiry into causation must be individualized and focus on the duties and
13   responsibilities of each individual defendant whose acts or omissions are alleged to have
14   caused a constitutional deprivation.” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988),
15   citing Rizzo v. Goode, 423 U.S. 362, 370–71 (1976); Berg v. Kincheloe, 794 F.2d 457, 460
16   (9th Cir. 1986); Estate of Brooks v. United States, 197 F.3d 1245, 1248 (9th Cir. 1999)
17   (“Causation is, of course, a required element of a § 1983 claim.”) A person deprives
18   another “of a constitutional right, within the meaning of section 1983, if he does an
19   affirmative act, participates in another’s affirmative acts, or omits to perform an act which
20   he is legally required to do that causes the deprivation of which [the plaintiff complains].”
21   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Plaintiff has not stated a claim against
22   the RJD Warden because he has failed to allege facts regarding what actions were taken or
23   not taken by this Defendant which caused the alleged constitutional violations. Therefore,
24   the Court must dismiss RJD Warden from this action for failure to state a claim.
25                                  CONCLUSION & ORDER
26         Based on the foregoing, the Court:
27         1.     GRANTS Plaintiff’s Motion to Proceed In Forma Pauperis (ECF No. 2).
28         2.     DIRECTS the Acting Secretary of the CDCR, or his designee, to collect from

                                                   8
                                                                                           19cv774
 1   Plaintiff’s prison trust account the $350 filing fee owed in this case by garnishing monthly
 2   payments from his account in an amount equal to twenty percent (20%) of the preceding
 3   month’s income and forwarding those payments to the Clerk of the Court each time the
 4   amount in the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS
 5   SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO
 6   THIS ACTION;
 7         3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph Diaz,
 8   Acting Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001;
 9         4.     DISMISSES Plaintiff’s Complaint and Supplemental Complaint (ECF Nos.
10   1, 6) sua sponte for failure to state a claim upon which relief may be granted pursuant to
11   28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1).
12         5.     GRANTS Plaintiff thirty (30) days leave from the date of this Order in which
13   to file an Amended Complaint which cures the deficiencies of pleading noted. Plaintiff
14   shall file an amended complaint no later than June 24, 2019.
15         Plaintiff’s Amended Complaint must be complete by itself without reference to his
16   original pleading. Defendants not named and any claim not re-alleged in his Amended
17   Complaint will be considered waived. See S.D. CAL. CIVLR 15.1; Hal Roach Studios, Inc.
18   v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
19   pleading supersedes the original.”); Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir.
20   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
21   amended pleading may be “considered waived if not repled.”).
22         6.     The Court DIRECTS the Clerk of the Court to provide Plaintiff with a blank
23   copy of its form Complaint under the Civil Rights Act, 42 U.S.C. § 1983 for Plaintiff’s use
24   and to assist him in complying with LR 8.2.a’s requirements.
25         IT IS SO ORDERED.
26   DATED: May 22, 2019
27
28

                                                  9
                                                                                          19cv774
